DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 11, 12, 14, 15 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han (US 2018/0219057).

Regarding claims 1 and 12, Han discloses an organic light-emitting diode array substrate and method for manufacturing comprising:
providing a base substrate (1, Fig. 4 and paragraphs 0028-0034);

depositing and patterning a first insulating layer disposed on a side of the first metal layer far away from the base substrate (41, 42, 43, Fig. 4 and paragraphs 0028-0034); and
depositing and patterning a second metal layer on a side of the first insulating layer far away from the base substrate (3, Figs. 3-4 and paragraphs 0028-0034),
wherein the first metal layer (2) comprises a first power line, and the second metal layer (3) comprises a second power line (Figs. 3-4 and paragraphs 0028-0034); and
the second power line (3) is connected in parallel with the first power line (2) through a first via hole (21, Figs. 3-4) which penetrates the first insulating layer (Figs. 3-4 and paragraphs 0028-0034).

Regarding claim 4, Han further discloses wherein the second power line (3, Figs. 3-4) is connected in parallel with the first power line through at least two first via holes (21, Figs. 3-4 and paragraphs 0028-0034) which penetrate the first insulating layer.

Regarding claims 5, 14 and 18, Han further discloses wherein a width of the first power line (2, Figs. 3-4) is greater than a width of the second power line (3, Figs. 3-4).

Regarding claim 6, Han further discloses wherein the first power line is in a planar structure (2, Figs. 3-4 and paragraphs 0028-0034).

wherein forming the pixel structure comprises forming a driving transistor (paragraphs 0028-0034),
forming the driving transistor comprises forming a gate electrode (61), a gate insulating layer (42), a second insulating layer (43) and a first electrode (source or drain 62/63), wherein the first electrode is electrically connected to the second power line through a second via hole which penetrates both the second insulating layer and the gate insulating layer (Fig. 4 and paragraphs 0028-0034).

Regarding claim 11, Han further discloses a display apparatus, comprising the organic light-emitting diode array substrate according to claim 1 (paragraphs 0028-0034).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2, 3, 8-10, 13, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2018/0219057) in view of Imamura (US 2006/0158095).

Regarding claims 2, 3 and 13, Han discloses the substrate and method of claims 1 and 12, as mentioned above, however, Han does not disclose the materials of the first and second metal layers.  Imamura discloses a similar substrate with first and second power lines (61, 117, Fig. 4) connected through an insulating layer by a via (11, Fig. 4) wherein a resistivity of a material of the first metal layer (copper, paragraph 0111) is less than a resistivity of a material of the second metal layer (aluminum, paragraph 0113).  It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate Imamura’s different metals for the purpose of optimizing electrical characteristics such as resistivity as such was well known in the art at the time of filing.

Regarding claim 8, Han discloses the organic light-emitting diode array substrate according to claim 7, as mentioned above.  Han does not disclose wherein a material of the gate electrode is identical to a material of the second power line, and the gate electrode and the second power line are arranged in a same layer and spaced apart from each other.  However, such features would be deemed obvious to one of ordinary skill in the art at the time of filing as such practices were well known in the art at the time of filing.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOUGLAS M MENZ/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             	6/2/21